Citation Nr: 0418070	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether severance of service connection for residual scars of 
shell fragment wounds to the face, right forearm, right 
elbow, right leg and knee, right lumbar area, and left hand 
was proper.  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The claimant had active service from July 1967 to July 1969 
and from July 1971 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the claimant's appeal. 

2.  A January 1970 administrative decision found that the 
claimant's July 1969 discharge from service was considered 
under dishonorable conditions and was therefore a bar to VA 
benefits. 

3.  There is no evidence showing that the claimant has 
received an upgraded discharge or other official change in 
determination in the character of his discharge since the 
January 1970 administrative decision.  

4.  In a September 1982 rating decision, the RO granted 
service connection for residual scars of shell fragment 
wounds to the face, right forearm, right elbow, right leg and 
knee, right lumbar area, and left hand.

5.  The September 1982 rating decision awarding service 
connection is not reasonably supported by the evidence of 
record, such that the award is clearly and unmistakably 
erroneous.    




CONCLUSION OF LAW

Severance of service connection for residual scars of shell 
fragment wounds to the face, right forearm, right elbow, 
right leg and knee, right lumbar area, and left hand was 
proper.  38 U.S.C.A. §§ 101, 1110, 5107, 5303 (West 2002); 
38 C.F.R. §§ 3.12, 3.105, 3.303, 3.957 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, the November 2003 letter to the claimant explained 
which portion of evidence needed to substantiate the claim, 
if any, the claimant has the responsibility to provide, and 
which portion of the evidence, if any, VA is obligated to 
obtain or will attempt to obtain on the claimant's behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the rating decisions of March 2001 and August 2001, 
as well as the March 2003 statement of the case, explain the 
basis for the severance, such that the claimant has been 
notified of the evidence needed to substantiate his claim on 
appeal.  The Board emphasizes that the March 2001 proposal to 
sever service connection and the August 2001 decision in 
which severance was accomplished are based on the claimant's 
legal status under VA law and regulation, rather than on an 
assessment of the evidence.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not effect matters limited to 
statutory interpretation); Mason v. Principi, 16 Vet. App. 
129 (2002) (when the law, not the evidence is dispositive, 
the VCAA does not apply).  However, as discussed below, the 
Board acknowledges that there are situations in which a 
claimant's legal status may be affected by the introduction 
of medical or lay evidence, although that situation is not 
present here.  Therefore, to the extent notice is required, 
the Board finds that the RO has satisfied the VCAA 
requirements.  38 U.S.C.A. § 5103(a).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued VCAA notice in November 2003, after the adverse 
determination.  However, as the Board has already determined 
that the claimant has received all required VCAA notice, as 
well as all required assistance, as discussed below, any 
failure to follow Pelegrini in this case results in no 
prejudice to the claimant and therefore constitutes harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, No. 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Pelegrini, slip op. at 11.  In this 
case, the VCAA notice letter does specifically ask the 
claimant to provide any additional information or evidence 
relevant to the claim.  Therefore, the Board finds no 
conflict with Pelegrini.  

With respect to the duty to assist, the Board notes that the 
claims folder contains, in pertinent part, service personnel 
records and reports of contact with the National Personnel 
Records Center (NPRC) with respect to obtaining information 
concerning the claimant's active service.  As discussed 
above, the question on appeal is a matter of the claimant's 
legal status.  He has not alleged any factual argument that 
would affect his legal status (i.e., insanity), such that 
there is no additional assistance the RO could provide in 
substantiating his claim.  See 38 U.S.C.A. 
§ 5303(b) (a finding of insanity at the time of commission of 
an offense that led to a claimant's discharge will preclude a 
bar to benefits).  Thus, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.     

Factual Background

The claimant had active service from July 1967 to July 1969.  
His DD Form 214 showed that he was separated under conditions 
other than honorable.  

The claimant submitted his original claim for compensation 
benefits in October 1969.  Later that month, the RO requested 
from the NPRC information concerning the claimant's 
discharge.  In November 1969, NPRC replied that the claimant 
was discharged for unfitness and provided service personnel 
records associated with that determination.  

The RO issued an administrative decision in January 1970 in 
which it reviewed the claimant's service record and 
determined that his discharge was due to willful and 
persistent misconduct, and was therefore considered to be a 
dishonorable discharge under the law.  The RO found that he 
was barred from all VA benefits, other than excepted 
insurance benefits.  The RO sent the claimant notice of this 
determination with a statement as to appellate rights to his 
address of record.  There was no indication that the notice 
was returned as undeliverable or otherwise not received by 
the claimant.  

In March 1982, the claimant submitted another claim for 
compensation benefits.  In a September 1982 rating decision, 
the RO granted service connection for residual scars of shell 
fragment wounds to the face, right forearm, right elbow, 
right leg and knee, right lumbar area, and left hand.  The 
grant followed the RO's receipt of a report of a VA 
examination in June 1982 showing a diagnosis of scars, 
residuals of shell fragment wounds.  

The claimant submitted additional compensation claims in 
February and July 2000.  During the course of investigating 
the claims, the RO determined that the claimant had two 
separate VA files, each with a different name but with the 
same service number, as reflected in notes made in a March 
2000 report of contact.  A June 2000 deferred rating decision 
noted the existence of the January 1970 administrative 
decision concerning the character of the claimant's 
discharge.  In January 2001, the RO contacted the NPRC to 
determine whether the claimant's discharge had been upgraded.  
NPRC replied in the negative in March 2001.  

In a March 2001 rating decision, the RO proposed to sever 
service connection for residual scars of shell fragment 
wounds to the face, right forearm, right elbow, right leg and 
knee, right lumbar area, and left hand on the basis that the 
September 1982 rating decision granting service connection 
was clearly and unmistakably erroneous.  

The claimant submitted information in May 2001 showing that 
he was attempting to secure an upgrade of his discharge.  An 
August 2001 statement from the U.S. Army Review Board Agency 
indicated that the Army Discharge Review Board was not the 
applicable Board to review his case because it was prohibited 
from reviewing applications received more than 15 years from 
the date of separation.  It referred the claimant to the Army 
Board for Correction of Military Records if he wished to 
request an appeal of his discharge.  

In an August 2001 rating decision, the RO severed service 
connection for residual scars of shell fragment wounds to the 
face, right forearm, right elbow, right leg and knee, right 
lumbar area, and left hand.  The claimant timely perfected an 
appeal of that decision.  

Analysis

Service connection will be severed only where the evidence 
establishes that it is clearly and unmistakably erroneous, 
the burden of proof being on VA.  38 C.F.R. 
§ 3.105(d) (2003).  In order for there to be "clear and 
unmistakable error" under 
38 C.F.R. § 3.105(d), there must have been an error in the 
prior adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Graves v. Brown, 6 Vet. App. 166, 
170 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  The procedural protections sets forth in 
38 C.F.R. § 3.105(d) regarding severance of service 
connection apply when a determination as to character of 
discharge or line of duty would result in discontinued 
entitlement.  38 C.F.R. § 3.105(c).  

Service connection for any disability granted, which has been 
in effect for 10 or more years, will not be severed except 
upon a showing that the original grant was based on fraud or 
it is clearly shown from military records that the person 
concerned did not have the requisite service or character of 
discharge.  38 C.F.R. 
§ 3.957.  

Service-connected compensation is payable to a veteran for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, provided the veteran thus disabled was 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  See 38 U.S.C.A. § 101(2) and 38 C.F.R. § 3.1(d) 
(defining a "veteran" as a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable).  

If the individual did not die in service, compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).  A discharge 
under honorable conditions is binding on VA as to character 
of discharge. Id.  Discharges or releases for certain 
offenses are considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d).  Specifically, 
a discharge for willful and persistent misconduct is 
considered dishonorable, even a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  38 C.F.R. § 
3.12(d)(4).  A more favorable discharge issued through a 
board for correction of records or issued as an upgraded 
discharge by a discharge review board may, in certain 
circumstances, set aside a prior bar to benefits.  38 C.F.R. 
§ 3.12(e) through (h).  See generally 38 U.S.C.A. § 5303 
(certain bars to benefits).    

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that the September 1982 rating 
decision that granted service connection for residual scars 
of shell fragment wounds to the face, right forearm, right 
elbow, right leg and knee, right lumbar area, and left hand 
was clearly and unmistakably erroneous.  38 C.F.R. § 
3.105(d).  As discussed above, during the course of 
developing a subsequent claim from the claimant, the RO 
apparently discovered that there were two VA folders for the 
claimant with different names but the same service numbers.  
Thus, it appears at the time of the September 1982 rating 
decision that the RO did not have the correct facts before 
it.  Graves, 
6 Vet. App. at 170.  The January 1970 administrative decision 
plainly finds that the character of the claimant's discharge 
was a bar to benefits, such that, if the RO had known about 
the administrative decision, clearly it would not have 
awarded service connection.  Moreover, the Board observes 
that there is no indication that there has been any 
intervening official change in character of discharge, such 
as an upgrade, which would set aside the prior bar to 
benefits.  Finally, severance is not precluded by any 
protected service-connected status under 38 C.F.R. § 3.957 
because the record clearly shows that the character of the 
claimant's discharge is a bar to benefits.  Accordingly, the 
Board finds that severance of service connection for residual 
scars of shell fragment wounds to the face, right forearm, 
right elbow, right leg and knee, right lumbar area, and left 
hand was proper.  38 C.F.R. § 3.105(d).  Therefore, the 
appeal is denied.   


ORDER

As severance of service connection for residual scars of 
shell fragment wounds to the face, right forearm, right 
elbow, right leg and knee, right lumbar area, and left hand 
was proper, the appeal is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



